SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL Linhas Aéreas Inteligentes S.A. Individual and Consolidated Interim Financial Information for the Quarter Ended March 31, 2014 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes GOL LINHAS AÉREAS INTELIGENTES S.A. Individual and Consolidated Interim Financial Information March 31, 2014 (In thousands of Brazilian Reais) Contents Management Report 01 Audit Committee Statement 09 Directors' Statement on the Interim Financial Information 10 Directors' Statement on the Auditor’s Report on Review of Interim Financial Information 11 Independent Auditor’s Report 12 Capital 15 Individual Interim Financial Information for the Period Ended March 31, 2013 Balance Sheets 16 Statements of Profit or Loss 18 Statements of Comprehensive Income 19 Statements of Cash Flows 20 Statements of Changes in Equity 21 Statements of Value Added 23 Consolidated Interim Financial Information for the Period Ended March 31, 2013 Balance Sheets 24 Statements of Profit or Loss 26 Statements of Comprehensive Income 27 Statements of Cash Flows 28 Statements of Changes in Equity 29 Statements of Value Added 31 Notes to the Individual and Consolidated Interim Financial Information 32 MANAGEMENT REPORT On the first quarter, operating income (EBIT) reached R$144 million, a 43% year-over-year improvement, with an operating margin of 5.8%. This result was fueled by a new level of load factor, which reached a record 76%, which together with the continuing increase in yield, resulted in GOL’s highest ever net revenue for the first-quarter of R$2.5 billion, and R$9.4 billion for the last twelve months. In regard to the industry as a whole, demand for seats moved up 6.5% over 1Q13, while supply decreased by 0.8%. On the eve of Easter Holiday, GOL transported 140,990 passengers, a record for a single day. With the objective to offer our passengers even more comfort, the Company announced the expansion of GOL+ to the domestic fleet, resulting in an even more pleasant flying experience of more space with extra leg room, as well as the special GOL+ Conforto seats, with an even greater 34 inches between seats. By the end of May, 80% of GOL’s fleet will be equipped with the new configuration. The change is part of a process of standardization, operating efficiency gains and revenue generation. In order to increase connectivity and become even more appealing, GOL announced new agreements with three leading international airlines that fly to Brazil: Air France-KLM, TAP and Aerolíneas Argentinas. In the first quarter, it entered into a strategic commercial cooperation partnership with Air France-KLM along the lines of the highly successful agreement with Delta Airlines, including expanded codeshare, improved joint sales procedures, and more benefits for Customers through both Companies’ frequent flyer programs. As part of this agreement, recently approved without restrictions by Brazil’s antitrust authority (CADE), Air France-KLM will invest US$100 million in GOL, including the acquisition of around 1.5% of the Company’s preferred capital stock for US$52 million. The Company also signed codeshare and frequent flyer program agreements with TAP, which are awaiting approval by the regulators and CADE. ANAC (the Civil Aviation Authority) and CADE also approved the codeshare agreement with Aerolíneas Argentinas. In line with its 2014 guidance, the Company is maintaining its strategy of gradually increasing its international market presence and its foreign-currency denominated revenue. With this in mind, it has announced a series of initiatives, including the re-start of flights between Santiago and São Paulo (Guarulhos airport), scheduled to begin in July, as well as new flights between Brazil and the United States from Campinas (Viracopos Airport) to Miami via Santo Domingo, in the Dominican Republic, where passengers will be able to connect to a flight to Orlando. In April, GOL announced a new direct flight, once a week, between Fortaleza and Buenos Aires in association with the Ceará state government, which approved a 13 percentage point reduction in the ICMS tax (state VAT) on jet fuel for all domestic flights from Ceará for airlines operating regular international flights to the same destination. Fortaleza has now joined Brasilia, which reduced its own ICMS in 2013, in offering better conditions for the development of the airline industry and the local economy. 1 As for costs, the Company maintained its focus on controlling manageable expenses: LTM CASK moved up by 3% and quarterly CASK by 17% over 1Q13, primarily due to the average 18% period devaluation of the Real against Dollar,the all time high fuel price of R$2.62/liter, and the upturn in Brazilian inflation. The workforce remained stable, closing at 16,157 positions, 1% down compared to 4Q13. The Company ended the quarter with a cash position of R$2.8 billion, or 30% of annual net revenue, while leverage closed at 6.5x, versus 27.9x at the end of 1Q13, due to the R$1.3 billion increase in LTM EBITDAR to R$1.7 billion, its highest ever figure, in line with continuous deleverage strategy. In 2014, after 64 years, the World Cup returns to Brazil, the country of football. As a truly Brazilian company, GOL takes great pride in being the Brazilian team’s official carrier. Throughout the last few months, the Company has been preparing to offer even better services. Our route network for the event has 974 extra flights or flight-time changes to serve the 12 host cities. Since the end of last year, we have been investing in a new visual identity in all the country’s airports and adding three new languages to our electronic kiosks: English, Spanish and French. We have also reformulated our website and mobile platform, which are now available in Portuguese, English and Spanish. Our employees have also undergone specific training for the event, including in foreign languages, in order to ensure better service for visitors. We will also be hiring additional staff and reallocating personnel among the bases in order to prioritize service in the host cities. In addition, four of our aircraft have received special paint work, once again symbolizing our commitment to the event. All these initiatives are designed to offer GOL’s passengers the best World Cup while flying in Brazil. Once again, GOL would like to thank its customers for their loyalty, its Team of Eagles for their commitment, and its investors for their confidence, all of which increasingly reinforces GOL's vision of being the best company to fly with, work for and invest in. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 2 SMILES Smiles S.A. reported 1Q14 net income of R$78.3 million, 162% up on the previous quarter, with a net margin of 41.6%. On April 30, 2014, the Annual Shareholders’ Meeting approved a R$1.0 billion capital reduction , or R$8.19 per share, with no reduction in the number of shares, with the trading ex-reduction date to be defined after the legal 60-day period. The Meeting also approved the distribution of additional dividends totaling R$160.3 million related to fiscal year 2013. In January, CADE approved the company’s R$25.0 million investment in Netpoints Fidelidade without restrictions. On April 15, the company announced the beginning of the conversion of Netpoints points into Smiles miles, expanding its Customer base by more than 5.2 million potential members. Smiles S.A. also entered into a partnership with Aerolíneas Argentinas and TAP , allowing their passengers to accumulate miles and use them to redeem air tickets. In the first quarter, the company also launched online ticket reservations for GOL flight award tickets. The program is the first to offer this product, once again underlining the company’s commitment to innovation and differentiation. It is also becoming increasingly recognized by the market – in April, Smiles was elected the best frequent flyer program in Brazil by readers of Melhores Destinos , a Brazilian travel blog. In regard to participant numbers, Smiles closed 1Q14 with 9.9 million Customers, growth of 7.4% and 1.7% over 1Q13 and 4Q13, respectively. The number of commercial partners also increased, climbing by 7.4% over 1Q13 to . SMILES represents a solid sales channel for GOL, which regards the loyalty program as a competitive advantage to increase the attractiveness of its products and services. Aviation Market: Industry Operational Data 1Q14 1Q13 % Var. 4Q13 % Var. Total System ASK (million) 38,016 38,313 -0.8% 38,358 -0.9% RPK (million) 30,241 28,388 6.5% 30,377 -0.4% Load Factor 79.5% 74.1% p.p 79.2% p.p Domestic Market ASK (million) 29,186 28,659 1.8% 29,595 -1.4% RPK (million) 23,220 21,330 8.9% 23,305 -0.4% Load Factor 79.6% 74.4% p.p 78.7% p.p International Market ASK (million) 8,829 9,654 -8.5% 8,763 0.8% RPK (million) 7,021 7,059 -0.5% 7,072 -0.7% Load Factor 79.5% 73.1% 6.4 p.p 80.7% -1.2 p.p In 1Q14, aviation industry demand increased by 6.5% over 1Q13, fueled by domestic demand growth of 8.9%. In the same period, total supply declined by 0.8% . As a result, the load factor moved up by 5.4 percentage points to 79.5% . 3 Aviation Market: GOL Operational Data 1Q14 1Q13 % Var. 4Q13 % Var. Total System ASK (million) 12,529 12,330 1.6% 12,677 -1.2% RPK (million) 9,539 8,292 15.0% 9,484 0.6% Load Factor 76.1% 67.2% 8.9 p.p 74.8% 1.3 p.p Domestic Market ASK (million) 11,075 10,897 1.6% 11,294 -1.9% RPK (million) 8,502 7,415 14.7% 8,543 -0.5% Load Factor 76.8% 68.0% 8.7 p.p 75.6% 1.1 p.p International Market ASK (million) 1,453 1,433 1.4% 1,384 5.0% RPK (million) 1,037 877 18.3% 941 10.2% Load Factor 71.4% 61.2% 10.2 p.p 68.0% 3.4 p.p Domestic Market Domestic supply increased by 1.6% over 1Q13, demand increased by 14.7% and the load factor climbed by 8.7 percentage points to 76.8%, GOL’s highest ever quarterly figure , lifting the Company to a new load factor level. On April 17, eve of Easter Friday, the number of passengers transported in a single day reached record levels . Of this total, GOL carried 140,990. International Market First-quarter supply grew by 1.4%, while demand increased by 18.3% and the load factor rose by 10.2 percentage points , reaching 71.4%. PRASK, RASK and Yield PRASK increased by 18% in the 12-month comparison and yield expanded by 4% , due to the Company’s new load factor level (76.1% in 1Q14) and the improved appeal of the Company’s services. This evolution can be seen in the graph below: Annual Variation in Domestic PRASK and ASK* (*) National Civil Aviation Agency (ANAC) figures. 4 Key Operating Indicators Operacional and Financial Data 1Q14 1Q13 % Var. 4Q13 % Var. RPK Total (mm) 9,539 8,292 15.0% 9,484 0.6% ASK Total (mm) 12,529 12,330 1.6% 12,677 -1.2% Total Load Factor 76.1% 67.2% 8.9 p.p 74.8% 1.3 p.p Break-Even Load Factor (BELF) 71.7% 64.0% 7.7 p.p 70.3% 1.4 p.p Revenue Passengers - Pax on board ('000) 9,828 8,571 14.7% 10,007 -1.8% Aircraft Utilization (Block Hours/Day) 11.6 11.7 -0.7% 11.6 0.3% Departures 79,133 78,232 1.2% 80,329 -1.5% Average Stage Length (km) 909 905 0.4% 899 1.1% Fuel consumption (mm liters) 386 374 3.1% 391 -1.3% Full-time equivalent employees at period end 16,157 16,470 -1.9% 16,319 -1.0% YIELD net (R$ cents) 23.95 22.99 4.2% 25.85 -7.4% Passenger Revenue per ASK net (R$ cents) 18.23 15.46 17.9% 19.34 -5.7% RASK net (R$ cents) 19.90 16.89 17.8% 21.52 -7.5% CASK (R$ cents) 18.74 16.07 16.6% 20.24 -7.4% CASK ex-fuel (R$ cents) 10.67 8.71 22.5% 12.57 -15.1% Average Exchange Rate² 2.37 2.00 18% 2.27 4.0% End of period Exchange Rate² 2.26 2.01 12.4% 2.34 -3.4% WTI (avg. per barrel, US$)³ 98.65 92.96 6.1% 97.46 1.2% Price per liter Fuel (R$) 2.62 2.42 8.1% 2.49 5.4% Gulf Coast Jet Fuel Cost (average per liter, US$)³ 0.77 0.75 3.1% 0.76 0.8% 1. Source: Brazilian Central Bank; 2. Source: Bloomberg; 3. Fuel expenses/liters consumed. Financial Debt Amortization Schedule (R$ million) GOL’s loans and financing amortization profile, excluding interest and financial leasing, shows that the Company remains committed to reducing its short-term financial obligations. Year Debt in R$ million % Total % Real %USD 2014 115 3.5% 35.2% 64.8% 2015 734 22.3
